Case 1:19-md-02902-RGA Document 531 Filed 07/09/21 Page 1 of 2 PageID #: 7214




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 IN RE SIGTAGLIPTIN PHOSPHATE (’708 & MDL No. 19-2902-RGAA
 ’921) PATENT LITIGATION

 MERCK SHARP & DOHME CORP.,

              Plaintiff,

        v.                                         C.A. No. 20-949-RGA
                                                   C.A. No. 20-1099-RGA
 AUROBINDO PHARMA LIMITED and
 AUROBINDO PHARMA USA, INC.,

              Defendants.

                                 NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on July 9, 2021, a true and correct copy Aurobindo Pharma

Limited’s and Aurobindo Pharma USA, Inc.’s Responses and Objections to the Second Set of

Requests for Production and the Second Set of Interrogatories From Plaintiff Merck Sharp &

Dohme Corp. was served on the following counsel via email:

                                     Michael P. Kelly
                                     Daniel M. Silver
                                   Alexandra M. Joyce
                                MCCARTER & ENGLISH, LLP
                                 405 N. King Street, 8th Fl.
                                  Wilmington, DE 19801
                                  mkelly@mccarter.com
                                  dsilver@mccarter.com
                                  ajoyce@mccarter.com
Case 1:19-md-02902-RGA Document 531 Filed 07/09/21 Page 2 of 2 PageID #: 7215




Dated: July 9, 2021

                                          SMITH, KATZENSTEIN & JENKINS LLP

                                          /s/ Eve H. Ormerod
                                          Eve H. Ormerod (No. 5369)
                                          1000 West Street, Suite 1501
                                          Wilmington, DE 19801
                                          (302) 652-8400
                                          eormerod@skjlaw.com

                                          Attorneys for Defendants Aurobindo Pharma
                                          Limited and Aurobindo Pharma USA, Inc.




                                      2
